DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 19-20 are allowed because none of the prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations. 

Claims 2-5, 8, 11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent Application 20150146818) in the view of Brown (US Patent 10503202).
As per claim 1, Kim teaches adaptive frequency scaling circuitry [100, fig. 2] configured to generate a dynamic clock signal [170, fig. 2] having a dynamic clock signal frequency [delay clock frequency: 0064] for a data processing system [wireless communication system: 0067] from an input clock signal [150, fig. 2] having an input clock signal frequency [initial clock frequency: 0062], the adaptive frequency scaling circuitry comprising [0062, 0065, 0067, as shown in figure 2, the system include an initial clock generator that feed a delay clock circuit that can generate another clock for the wireless communication system].
scaling control circuitry [190, fig. 2] comprising hardware configured to [0067, selector circuit output specific clock signal]:
receive a performance indicator value indicative of an operating parameter of the data processing system [0049-0050, 0052, 0055, as pointed out optimized reception performance value is used to determine the performance of the wireless communication system based on the input value].
Kim does not teach select a dynamic clock gating control value based at least on the performance indicator value;
clock gating circuitry configured to:
receive the dynamic clock gating control value; and 
in response, selectively gate the input clock signal based on the dynamic clock gating control value to generate the dynamic clock signal.
However, Brown teaches select a dynamic clock gating control value based at least on the performance indicator value [col. 3, lines 53-67, fig. 3, as pointed out controller uses a control signal to select specific clock gating based on the system state as pointed out in col. 7 lines 5-20].
clock gating circuitry [100, fig. 3] configured to:

in response, selectively gate the input clock signal based on the dynamic clock gating control value to generate the dynamic clock signal [fig. 3, col. 6 lines 53-67, col. 7 lines 10-20, as pointed out based on the control signal specific clock gate is selected for the output 105 of the circuit which is the output of the gate 330 in figure 3]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kim to include the method of Brown to use a controller with a gating circuit to select specific gating clock based on the signal from the controller.  Doing so will increase the performance of the system which enables power management.

As per claim 7, Kim does not teach the scaling control circuitry generates the dynamic clock gating signal and a fixed clock gating signal;
the clock gating circuitry comprises:
a first clock gating circuitry configured to:
receive the dynamic clock gating control value; and
in response, selectively gate the input clock signal based on the dynamic clock gating control value to generate a dynamic clock signal having a desired dynamic clock frequency; and
a second clock gating circuitry configured to:
receive the fixed clock gating control value; and

However, Brown teaches the scaling control circuitry [100, fig. 3] generates the dynamic clock gating signal and a fixed clock gating signal [col. 7 lines 10-20, as shown in figure 3, 2 control signals is generated when the gates are on and when they are off].
the clock gating circuitry comprises:
a first clock gating circuitry [300, fig. 3] configured to:
receive the dynamic clock gating control value [col. 6 lines 63-65, col. 7 lines 10-20, as shown in figure 3, gate 300 receive control signal 385].
in response, selectively gate the input clock signal based on the dynamic clock gating control value to generate a dynamic clock signal having a desired dynamic clock frequency [col. 7 lines 10-20, based on the control signal, specific clock is provide to output 105].
a second clock gating circuitry [320, fig. 3] configured to:
receive the fixed clock gating control value [320, receive control signal as well as shown in figure 3].
in response, selectively gate the dynamic clock signal based on the fixed clock gating control value to generate a fixed clock signal having a fixed clock frequency, wherein the fixed clock signal frequency remains constant regardless of the performance indicator value [col. 6 lines 53-62, as pointed out and shown in figure 3, specific gate signal provide specific output clock frequency].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Kim to include the method 

As per claim 9, Kim does not teach the scaling control circuitry further comprises trigger circuitry configured to cause the scaling control circuitry to determine a subsequent desired dynamic clock frequency for the data processing system on every xth cycle of the input clock signal, where x is a predetermined integer.
However, Brown teaches the scaling control circuitry further comprises trigger circuitry configured to cause the scaling control circuitry to determine a subsequent desired dynamic clock frequency for the data processing system on every xth cycle of the input clock signal, where x is a predetermined integer [col. 6 lines 63-65, as shown in figure 3, request and acknowledgement signals 370 and 380 are used with the control signal to enable specific gate circuit to provide specific clock to the output 105].

As per claims 10 and 12, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10 and 12 are also rejected as being unpatentable over Kim in view of Brown for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17-18 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellgren (US Patent Application 20030042506).
As per claim 17, Kellgren teaches a clock gating circuitry [100, fig. 2] configured to gate an original clock signal [REF, fig. 2] having an original clock frequency [20 MHz: 0024] to generate a desired clock signal [108, fig. 2] having a desired clock frequency [wide range of programmable frequencies: 0024] based on a clock gating control value N [N1, N2, fig. 2], the clock gating circuitry comprising [0024, as shown in figure 2, the reference clock feedback mater clock where multiple output clock can be generated with specific frequencies]:
accumulator circuitry [304, fig. 3] having M+1 bits, wherein the accumulator is configured to combine a first input value and a second input value and output M+1 bits corresponding to a sum of the first value and the second value, further wherein the first input value is N [0025, 0034, 0037 fig. 5A, as shown in figure 3, the accumulator receives 2 input from the adder circuit where the 2 input are summed to feed accumulator 540].
register circuitry [parameter register, fig. 3B] configured to store bits M-1 to 0 of the output M+1 bits from the accumulator and provide the stored bits to the accumulator as the second value [0028, parameter register enables value stored to be incremented and decremented].
teach gate circuitry [350, fig. 3B] configured to output the desired clock signal by passing an original clock signal pulse in response to bit M in the output M+1 bits from the accumulator being 1 [0025-0026, 0028, as shown in figure 3B, the output frequency is derived from the input frequency where it is based on the increment of the accumulator circuit].

As per claim 18, Kellgren teaches the original clock signal is a clock signal that is output by another clock gating circuitry [as shown in figure 2, the master clock is output aby another clock control circuit].

As per claim 6, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claim 6 is also rejected as being unpatentable over Kim in view of Brown and in the view of Kellgren for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kesselring (US 20120326760) teaches programmable duty cycle selection using incremental pulse widths.
Teyssier (US 20100162063) teaches control of clock gating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187